Citation Nr: 1504275	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-30 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to June 9, 2010 for the assignment of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Williams, Counsel 





INTRODUCTION

The Veteran served on active duty from June 1983 to December 1993, from April 2000 to August 2000, and from January 2004 to March 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Board notes that the Veteran was initially represented by Disabled American Veterans, but he changed representation to Military Order of the Purple Heart in October 2012.  The appropriate VA forms are associated with the claims file, and the Board acknowledges this change.

In December 2012, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of the hearing is contained in the claims file. 

The Veteran's paperless claims files were reviewed and considered along with his paper claims file in preparing this decision. 


FINDINGS OF FACT

1.  An informal claim for a TDIU was received as part of an increased rating claim filed on September 30, 2008.

2.  It was factually ascertainable that the Veteran was precluded, by reason of his service connected disabilities, from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience on May 1, 2008. 




CONCLUSION OF LAW

An effective date of May 1, 2008, for the award of a TDIU is warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.155(a), 3.157, 3.340, 3.341, 3.400, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the claim. The RO sent the Veteran letters in August and December 2010 that informed the Veteran of the evidence generally needed to support a claim for a TDIU and the assignment of an effective date for such an award; what action he needed to undertake; and how VA would assist him in developing the claim.  The 2010 VCAA notices were issued to the Veteran prior to the January 2011 rating decision from which the instant appeal arises.  The issue was readjudicated in the September 2012 statement of the case (SOC) and the March 2013 supplemental statement of the case (SSOC); therefore, there was no defect with respect to timing of the VCAA notice. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A.  VA has obtained VA and private treatment records, Social Security Administration (SSA) records, and other records identified by the Veteran. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Earlier Effective Date for the Award of a TDIU

The Veteran contends that an effective date earlier than June 9, 2010 for the award of a TDIU is warranted. 

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

The Veteran filed an increased rating claim for service-connected right upper extremity radiculopathy and status post cervical spine laminectomy with stabilization and disc space fusion intervertebral disc syndrome, cervical spine in September 2008.  In September 2009, the Veteran submitted a statement alleging unemployability due to his service-connected disabilities.  In this case, the Board finds that the Veteran's claim for TDIU was raised by the record as part of the September 2008 claim for increase.  Such evidence in the record suggesting unemployability constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations"). See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonable raised by the record).  As his formal TDIU claim was received within one year of receipt of his September 2008 informal claim, the Board finds that the date of receipt of the Veteran's TDIU claim is September 30, 2008.  38 C.F.R. § 3.155.  Thus, the date of the claim is September 30, 2008 for the purposes of this decision. 

It is next necessary to determine when entitlement to a TDIU arose.  In considering the Veteran's claim as it relates to the earliest date when entitlement to TDIU was factually ascertainable, the Board will consider the rating period from September 2007 (one year prior to the date of receipt of Veteran's claim for increase, which is also claim for TDIU) to March 29, 2009 and from September 1, 2009 to June 9, 2010 (the effective date from which TDIU was granted) and determine whether the Veteran was unemployable solely due to service-connected disabilities at any time during this period.  As will be discussed further below, the grant of a 100 percent temporary total rating from March 30, 2009 to August 31, 2009 renders the claim for a TDIU moot during that period.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent. 38 C.F.R. 
§ 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Prior to June 9, 2010, the Veteran was service connected for tinnitus, rated as 10 percent disabling; right carpal tunnel syndrome to include right upper extremity radiculopathy, rated as 30 percent disabling; and status post cervical spine laminectomy with stabilization and disc space fusion intervertebral disc syndrome, cervical spine, rated as 30 percent disabling prior to March 30, 2009 and from September 1, 2009 and as 100 percent disabling from March 30, 2009 to August 31, 2009.   Service connection was also in effect from March 14, 2006 to September 30, 2009 for right carpal tunnel syndrome, rated as 10 percent disabling.  The Veteran's other service-connected disabilities of neck scars status post fusion and scar upper thorax, status post fusion and scar posterior cervical were each rated as noncompensable.  The grant of a 100 percent temporary total rating from March 30, 2009 to August 31, 2009 renders the claim for a TDIU during that period.  For all other periods prior to June 9, 2010, the Veteran's combined overall disability rating has been no more than 60 percent.  Although the Veteran's right carpal tunnel syndrome was merged with the right carpal tunnel syndrome to include right upper extremity radiculopathy effective October 1, 2009, the overall disability rating remained 60 percent. 

In this case, the combined rating for tinnitus, right carpal tunnel syndrome to include right upper extremity radiculopathy, and status post cervical spine laminectomy with stabilization and disc space fusion intervertebral disc syndrome, cervical spine was 60 percent per 38 C.F.R. § 4.25.  All of those disabilities can be considered as due to multiple injuries incurred in action.  Therefore, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) were met.   

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor. 38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The ultimate question in determining the effective date for TDIU is when it was factually ascertainable that the service connected disabilities rendered the Veteran unemployable.  As noted earlier, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Additionally, an increased award of disability compensation shall be effective the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date shall be the date of receipt of the claim.  38 U.S.C.A. § 5110(a)(2); 38 C.F.R. § 3.400(o)(2). 

In this case, the Veteran contends that he has been unable to secure or maintain substantially gainful employment due to his service-connected disabilities since May 2008.  On the September 2009 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) submitted, the Veteran stated that his service-connected disabilities prevented him from securing or following any substantially gainful occupation.  He wrote that he last worked full time in April 2008.  The Veteran noted that he had previously worked as a truck driver and mechanic from January 2004 to April 2008 for 40 hours per week.

The Veteran is also in receipt of SSA disability benefits.  An August 2009 SSA notice of award reflects that the Veteran has been disabled since May 1, 2008.  SSA records further reflect that the Veteran's primary diagnosis in discogenic and degenerative disorders of the back.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992). 

A January 2011 written statement from the Veteran's private physician, M. S., M.D., states that the Veteran's overall neck mobility, strength, endurance, and posture have all been permanently and significantly altered.  He further stated that it is unrealistic for the Veteran to be able to participate in any activities which require long periods of sitting, standing stationary, driving, lifting, or any work with his arms above shoulder level.  He summarized that the Veteran would not be able to work in any conceivable fashion.  

The Board finds that the evidence of record, which is discussed above, reflects that the Veteran was unable to secure and follow substantially gainful employment due to his service-connected disabilities during the period beginning May 1, 2008.  As noted above there is evidence in support of the claim that includes the August 2009 SSA decision and the January 2011 statement of M. S., M.D.  The employment history evidence reflects that the Veteran last worked in April 2008.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran was unemployable due to his service-connected disabilities during the relevant time period beginning May 1, 2008. 

As discussed above, the Veteran's service-connected disabilities alone have been found to preclude substantially gainful employment.  In the present case, the earliest date of receipt of the TDIU claim is September 30, 2008.  The Board finds that there is competent and probative lay and medical evidence to support a finding of TDIU from May 1, 2008, within one year prior to the date of receipt of the TDIU claim.  Therefore, the Board concludes that the appropriate effective date for the award of a TDIU is May 1, 2008, the date that entitlement to the benefit became factually ascertainable which is within one year prior to the date of receipt of the Veteran's claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  


ORDER

An effective date of May 1, 2008, for the award of a TDIU is granted subject to regulations governing the awards of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


